United States District Court
Northem District of Califomia

-I>L»N

\OO¢\IC\U\

10
11
l2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

SUSiJAsNo\\/s§ac\i;?§éim
eai<. . .
UNITED STATES DISTRICT COURT NoriiilERN ustch oFcAuFORNlA

NORTHERN DISTRICT OF CALIFORNIA

IN THE MATTER 01= CV ge No. 81 0 0 7 6 MISC

David Richard Lamarre, bar number 154787 OR])ER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP j

 

IN GOOD STANDING OF THE BAR
OF THE COURT

 

 

TO: David Richard Lamarre, bar number 154787 l

The State Bar of Califomia has notified the United States District Court for the TPonhem District of
Califomia that, effective January 22, 2019, you have become ineligible to practice law iri the State of
Calit`omia following disciplinary action. Under this Court’s Civil Local Rule ll-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule ll-7(b)(l). On or before May 3, 2019, you may file ja response to this
Order meeting the requirements of Civil Local Rule_ l l-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule l l-7(b)(3). The Clerk shall close this file on or-after May 3, 2019 absent further order of this
Court.

IT IS SO ORDERED. g

Dated: 3/25/19

 

 

JAMES
United S es District Judge

.-l llr)r/1<={»'»¢/[.\'L:i/:)/i/i¢.’ ().S`( " (, `.S'.#l
rev. //-l-b'

 

